DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 02/11/2022 (“02-11-22 OA”), Applicant filed remarks and amended title, specification paragraphs 0001, 00117, 00118, 00120 and claims 1 and 7 while canceling claim 6 in reply dated 05/11/2022 (“05-11-22 Reply”).
Information Disclosure Statement
The information disclosure statement submitted on 03/07/2022 was filed after the mailing date of the 02-11-22 OA. The submission is in compliance with the provisions of 37 CFR 1.97 because the certification statement as required by 37 CFR 1.97(e)(1) has been provided. Accordingly, the information disclosure statement has been considered. 
Response to Arguments
Applicant’s amendments to paragraphs 0001, 00117, 00118, 00120 have overcome the objection to specification as set forth in page 3 of the 02-11-22 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth in page 3 of the 02-11-22 OA. 1
Applicant’s amendments to claim 7 have overcome the 35 USC 112(b) indefiniteness rejections of claims 7-10 as set forth in pages 3-4 of the 02-11-22 OA.
Applicant’s amendments to claim 1 have overcome the prior art rejections based at least in part on Han as set forth in pages 4-9 of the 02-11-22 OA. 

Reasons for Allowance
Claims 1-5 and 7-15 are allowed. 
Independent claim 1 is allowed, because the indicated allowable subject matter of now canceled dependent claim 6 as set forth in page 10 of the 02-11-22 OA has been incorporated into parent claim 1.
	Dependent claims 2-5 and 11-15 are allowed, because they depend on allowed claim 1. 
	Independent claim 7 is allowed, because it has been rewritten in independent form including all limitations from parent claim 1 as set forth in page 10 of the 02-11-22 OA. 
	Dependent claims 8-10 are allowed, because they depend on allowed claim 7.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 Noted with appreciation the submission of both the Substitute Specification (Marked-up Version) and Substitute Specification (Clean Version) in the 05-11-22 Reply.